UNITED STATES DISTRICT COURT
EASTERN DISTRICT DF NEW YORK

 

-------- -- -X
Docket No.
KELCO CONSTRUCTION, INC. dfb/a
BELCO PIPE RESTORATION,
Plaintiff, VERIFIED COMPLAINT

SPRAY l'N PLACE SOLUTIONS, LLC,
JEFFREY SAUSELE, DAVID BARNETT, and
DTB RGK CONSULTING, LLC CC)RP.

Defendants.
____ ______ __ X

 

Plaintiff KELCO CONSTRUCTION, INC. d/b/a BELCD PIPE RESTORATION, by their
undersigned counsel, as and for a verified Complaint, state as follows:
INTRODUCTION

l. This is an action under the Lanham Act, 15 U.S.C. § 1051, et seq., the Racketeer
Inf`luenced Corrupt Organizations (°‘RICO”) Act, 18 U.S.C. § 1961(a), el .S'eq.. and New Yorl<. State
law for unfair competition, conversion, misappropriation of trade secrets, breach ot` fiduciary duty,
defamation,l and tortuous interference with contract, business relations, and prospective economic
advantage.

2. The individual Det`endants are Pla.intit`f" s former project manager and director of
business development Who Were tasked With implementing a joint venture Witb a third~party,
Utility Service Co., lnc. (“USCI"), pursuant to a Written Memorandum of Understanding (“2016
MOU“) related to Plaintif`f"s proprietary spray in place pipe restoration process. lnstead,
Defendants started a competing company, claimed to have acquired Plainitt`f, misappropriated
Plaintifi"s tools, equipment, trade secrets, proprietary processes, client and supplier in'tbrmation,

pricing information; website oontent, and marketing material -~ in effect masquerading as Plaintit`t`

Page l of 17

-» so as to reap the benefits of the joint venture for themselves Subject to further discovery,
Plaintiff are currently aware of at least two contracts, totaling $1,399,000, that Defendants obtained
by fraudulently claiming entitlement to Plaintifi'"s rights under the 2016 MOU with USCI.
JURISDICTION

3, This Court has federal question jurisdiction over the within action pursuant to 28
U.S.C. § 1331, as the matter arises under the Lanham Act, 15 U.S.C. § 1051, er seq. and Civil
RICO, 18 U.S.C. § l961(a). This Court has supplemental jurisdiction over the state law claims
asserted herein pursuant to 28 U.S.C. § 1367.

4. Venue is proper in the Ea_stern District of New York pursuant to 23 U.S.C. § 1391
based upon Defendants’ residence
PARTIES

5. Plaintiff, Kelco Construction, lnc., doing business as Belco Pipe Restoration
(“Belco”), is a domestic business corporation organized under and existing by virtue of the laws
of the State of New York, with its principal place of business located in the State of NeW York,
County of Suffolk.

6. Defendant SPRAY lN PLACE SGLUTIONS, LLC (“SIPS”) is a foreign limited
liability company, organized under and existing by virtue of the laws of the State of Florida, with
its principal place of business located in the State of New York, County of Sut`folk.

7. Defendant Jeffrey Sausele (“Sausele”) is a resident of the State of New York,
County of Suffolk.

8. Upon information and belief, Defendant David Barnett (“Barnett") is a resident of

the State of Florida, Courlty of Miami-Dade.

Page 2 of 17

9. Defendant DTB RGK CONSULTING, LLC is a foreign limited liability company,

organized under and existing by virtue of the laws of the State of Florida.

FACT_S_COMMON TO ALL CAUSES OF ACTION

10. Belco is a leading provider of spray in place pipe restorations services, which
involves using proprietary processes to clean and add a protective coating to piping and, in
particular, municipal water pipes.

11. Spray in place pipe restoration offers substantial benefits over traditional open~
trench excavation and restoration processes, including lower cost and faster return to service.

12. Defendant Sausele Was formerly employed by Belco as a project manager.

13. Through his employment with Belco, Defendant Sausele had access to trade secrets
and other confidential and proprietary infonnation, including but not limited to the materials,
processes and techniques used in the spray in place pipe restoration process

14. Plaintift` provided Sausele with extensive training, including among other things,
all technical and operational aspects ofthe spray in place restoration process', equipment operation,
maintenance and calibration; the identity and operation of software programs utilized in the
process; material supplier information; customer information; and pricing information.

15. Defendant David Barnett andfor his business entity, DTB RGK CONSULTING,
LLC, was formerly an independent contractor hired by Belco as its director of business
development

16. Through his relationship with Belco, Defendant Barnett had access to trade secrets
and confidential and proprietary inforrnation, including but not limited to technical know-how,

direct access to USCI, customer lists, prospective customer lists, business development strategies,

Page 3 of 17

business negotiations, business operations, supplier information, bidding and pricing strategies,
and details regarding Belco’s spray in place pipe restoration process

17. ln or around 2016, Belco began negotiating a transaction With USCI, and its
affiliated “SUEZ” group of companies, Wherein USCI would become the exclusive entity through
which Belco would bid for and negotiate municipal contracts for pipe restoration throughout the
United States (except for blew York, New Jersey, and Connecticut), and Belco would become
USCl’s exclusive supplier and/or subcontractor for spray in place pipe restoration.

18. Defendants Barnett and Sausele were directly involved with Belco’s negotiations
with USCI.

l 9. In or around 2017, Defendant Barnett made approximately 334,000 in unauthorized
personal expenditures on a Belco company credit card.

20. On or about September 27, 2016, USCI and Belco executed a Memorandum of
Understanding (“2016 MOU”), memorializing their arrangement for a period of at least one year,
continuing through at least Se_ptember 27, 2017.

21 . The 2016 MOU Was executed by Defendant Barnett, on behalf of Belco, identifying
his title as “Director of Business Development.”

22. In or around February 2017, Defendant Sausele terminated his employment with
Belco.

23. ln or around February 2017, Defendant Barnett terminated his andfor DT 13 RGK
CONSULTING, LLC’s business relationship with Belco.

24. In or around February 2017, Defendants misappropriated approximately $150,000

in tools and equipment from Plaintiff.

Page 4 of 17

25. Upon information and belief, in or around early 2017, Defendants falsely claimed
to USCI that they had acquired Belco.

26. On March 5, 2017, Defendants purchased the domain name “sprayinplace.com.”

27. At some point on or after March 5 , 2017, Defendants substantially copied Plaintiff
Belco's website in all material respects to their sprayinplace.com domain, except to replace
Belco’s name, logo, and contact information with their own.

28. Among other things, Defendants copied the majority of Belco’s website’s text
verbatim, and copied the photographs and text from Belco’s “Projects” page, claiming that Belco‘s
projects _ including, for example, J'FK Airport, the World Trade Center, and the Air and Space
Museum in Washington D.C. - were performed by SIPS.

29. Upon information and belief, Defendants have copied text and diagrams from
Belco’s promotional literature and used said material for promotional purposes

30. On March 7, 2017, Defendants Sausele and Barnett filed Articles of Organization
with the State ofFlorida forming Spray in Place Solutions, LLC.

31. ln or around l\/lay 2017, Defendants voluntarily returned approximately $90,000
worth of the approximately 5150,000 in tools and equiptment they had misappropriated fi'om
Plaintiff.

32. On or about June 21, 2017, Defendants Sausele and Barnett filed a certificate with
the New York Depattment of State as a foreign business entity doing business in the State of New
Yorlc.

33. Throughout 2017, and continuing to date, Defendants have obtained numerous
municipal and other contracts, through USCI and otherwise, through intentional, deceptive and

knowing misrepresentations including:

Page 5 of 17

a. Claiming to have acquired Belco;

b. Claiming to be the successor to Belco’s rights under the 2016
MOU with USCI;

c. Claiming that Belco no longer existed or operated as an
independent entity;

d. Claiming to be the only contractor in North America that
provides spray in place pipe restoration; and

e. Claim_ing that they hold a patent for the spray in place pipe
restoration process

34. ln or around .luly 2017, USCI obtained a Public Works Agreement with the City of
Fort Lupton, Colorado, in the amount of $699,131, to which the 2016 MC|U applicd.

35. USCI’s contract with the City of Fort Lupton, Colorado, was obtained on a no-bid
basis due to, among other things, a misrepresentation that Defendants were the g_gl_y; entity in North
America that provides spray in place pipe restoration

36. Defendants misappropriated Plaintiff rights under the 2016 l\/IOU with respect to
USCI‘s contract with the City of Fort Lupton, Colorado.

37. Beginning in or around 2017, USCI negotiated a contract with the City of
Wyandotte, l\/[ichigan, which was subject to the terms and conditions of the 2016 MOU.

38. USCI’s contract with the City of Wyandotte, l\/lichigan, was approved on or about
l\/lay 21, 2018, in the amount of$700,000.

39. USCI's contract with the City of Wyandotte, Michigan, was obtained on a no-bid
basis due to, among other things, a misrepresentation that Defendants were “the sole source
provider" for “spray in place lining of water mains."

40. Defendants misappropriated Plaintiff rights under the 2016 MOU with respect to

USCl’s contract with the City of Wyandotte, Michigan.

Page 6 of 17

41. Upon information and belief, Defendants obtained, by misappropriating Plaintiff's
rights under the 2016 MOU with USCI, other municipal contracts and sub-contracts, the nature
and value of which are known to Defendants

42. In or around August 2017, Defendants gave a presentation at the Wisconsin Rural
Water Association that, in sum and substance, misappropriated and copied Belco’s marketing and
sales presentations

43. In or around August 2017, Defendants gave a presentation at the Wisconsin Rural
Water Association, falsely claiming that Belco`s proprietary processes, know-how, labors, skill,
expenditures and/or good will belonged to Defendants

44. ln or around August 2017, Defendants gave a presentation at the Wisconsin Rural
Water Association wherein Defendants masqueraded as Belco and/or the successor-in-interest to
Belco’s business

45. ln or around August 2017, Defendants gave a presentation at the Wisconsin Rural
Water Association wherein Defendants utilized photographs from Belco’s prior projects and
falsely claimed that said photographs were examples of their own work.

46. ln or around August 2017, Defendants gave a presentation at the Wisconsin Rural
Water Association wherein Defendants falsely claimed to have seventeen years of experience with
spray in place pipe restoration, misrepresenting Belco and its affiliates’ prior experience and
history as their own.

47. Upon information and belief, Defendants have given various presentations at trade
and industry events where, among other things, they falsely claimed Belco was no longer an
operating entity, falsely claimed to have exclusive rights to Belco’s proprietary processes, utilized

Belco’s photographs of prior projects and misrepresented such work as their own, utilized Belco’s

Page 7 of 17

promotional material and misrepresented that material as their own, and discussed and referenced
Belco’s experience and accomplishments and misrepresented same as their own.

48. On December 14, 2017, Defendant Barnett published via You'l`ube and via
\\ \\ w.s nn\'i nplucc.cmn a promotional video that substantially duplicates, with only minor
changes, a promotional video that Plaintiff and/or one of its affiliates developed and published on
or about June 18, 2012.

49. Upon information and belief, Defendants importuned Warren Environmental to
cease supplying products to Plaintiff.

50. Upon information and belief, Defendants provided financial incentives to Warren
Environmental, lnc. in exchange for Warren Environmental, lnc. agreeing to cease supplying
products to Plaintiff.

51. In or around April 2018, Warren Environmental, Inc. ceased supplying products to
Belco.

CAUSES OF ACTION
I. AS AND FDR A FIRST CAUSE OF ACTION FGR UNFAIR COMPETITION
UNDER THE LANHAM ACT 15 U.S.C. § 1051, et seq., [NCLUDING 15 U.S.C.
§§ 1117 AND 1125.

52. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if
fully set forth herein.

53. Defendants have and continue to use in commerce a word, term, name, symbol, or
device, or any combination thereof, or any false designation of origin, false or misleading
description of fact, or false or misleading representation of fact, which is likely to cause confusion,
or to cause niistake, or to deceive as to the affiliation, connection, association, origin, sponsorship

or approval of Defendants with and/or by Plaintiff.

Page 8 of 17

54. Defendants have and continue to use in commerce a word, term, name, symbol, or
device, or any combination thereof, or any false designation of origin, false or misleading
description of fact, or false or misleading representation of fact, which in commercial advertising
or promotion misrepresents the nature, characteristics qualities or geographic origin of
Defendant’s goods, services, or commercial activities

55. Specifically, Defendants have falsely claimed:

i. That they had acquired Plaintiff"s business;

ii. That they have exclusive right to Plainti‘f‘f"s proprietary
processes and trade secrets; and

iii. That Plaintiff’s work product, including photographs and
descriptions of prior projects, was their own.

56. Defendants1 violations were willful.

57. As a direct and proximate result of Defendants’ conduct, Plaintiff have suffered
damages

53. Plaintiff are entitled to injunctive relief, disgorgement ofprofits, recovery of actual
damages, treble damages costs, attorneys’ fees, and all other remedies permissible at law or equity,
including but not limited to as provided for in 15 USC § l 117.

n. As ANn ron A sscoNn cause oF norton ron ctvn. arco curran rs
U.s.c. § isszm)

59. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if
fully set forth herein.

60. SIP'S is an enterprise engaged in or affecting interstate commerce

61. Defendants Sausele and Barnett, and each of them, engaged in a pattern of
racketeering activity, including at least two or more violations of 18 l_l.S.C. § 1332 by, with intent

to convert a trade secret related to a product or service used in interstate or foreign commerce, and

Page 9 of 17

intending or knowing that the offense will injure any owner of that trade secret, knowingly stole
or misappropriated a trade secret, andfor without authorization copied, duplicated, downloaded,
uploaded, or otherwise replicated, trade secret information

62. Specifically, among other things, Defendants:

i. Misappropriated Plaintiff' s proprietary processes;

ii. Upon information and belief, copied documents and
information related to Plaintiff’s proprietary processes;

iii. Misappropriated and/or converted Plaintifl"'s joint venture
arrangement with USCI;

iv. Misappropriated Plaintiff’s customer information;
v. Misappropriated Plaintiff’ s vendor information.

63. Upon information and belief, in violation 18 U.S.C. § 1341, Defendants, and each
of them, transmitted documents and things in connection through the U.S. Postal Service and/or
one or more private commercial interstate carriers or parcel service(s) in furtherance of their
fraudulent schemes described herein.

64. Upon information and belief, in violation of 18 U.S.C. § 1343, Defendants, and
each of them, transmitted writings, signs, signals, pictures or sounds by means of wire, including
but not limited to telephone, email, and/or facsimile, in furtherance of their fraudulent schemes
described herein.

65. ln violation of 18 U.S.C. 1962(a), Defendants and each of them, utilized income
derived from the aforementioned pattern of racketeering activity to acquire, establish, and or
operate SIPS.

66. As a direct and proximate result of Defendants’ racketeering activity, Plaintiff have

been damaged

Page 10 ofl?

67. Pursuant to 18 U.S.C. 1964(a), Plaintiff are entitled to injunctive relief, which may
include ordering defendants to divest themselves of any interest, direct or indirect, in SIPS;
imposing reasonable restrictions on Defendants’ future activities or investments, including, but not
limited to, prohibiting any person from engaging in the same type of endeavor as SIPS engaged
in, the activities of which affect interstate or foreign commerce; or ordering dissolution or
reorganization of SIPS, making due provision for the rights of innocent persons

68. Pursuant to 18 U.S.C. § 1964(c), Plaintiff are entitled to treble damages costs, and
attorney’s fees, in an amount to be determined at trial.

III. AS AND FOR A THIRD CAUSE OF ACTION FDR COMMON LAW UNFAIR
COMPETITIUN

69. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if
fully set forth herein.

70. Defendants exploited proprietary information and trade secrets acquired during
their employment and/or other confidential relationship with Plaintiff.

F)"l. Defendants misappropriated commercial advantages and/or business opportunities
from Plaintiff.

72. Defendants misappropriated and/or claimed as their own Plaintiff s labors, skill,
expenditures andfor good will.

73. Defendants have attempted to and have improperly derived profit from the
reputation, name, skill, and expenditures of Plaintiff.

74. Defendants engaged in the aforementioned conduct knowingly, purposefully and/or
in bad faith.

75. As a direct and proximate result of Defendants’ unfair competition with Plaintiff,

Defendants have been unjustly enriched, and/or Plaintiff have suffered damages

Page 11 of17

IV. AS AND FOR A FOURTH CAUSE OF ACTION FOR MISAPPRUPRIATION
OF "I`RADE SECRETS

76. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if
fully set forth hcrein.
77. Plaintiff possess trade secrets including but not limited to:

i. Proprietary processes and methodology used in spray in
place pipe restoration;

ii. Customerinformation;
iii. Supplier information', and

iv. The terms of thejoint venture with USCl as detailed in the
2016 MGU.

78. Defendants misappropriated the aforementioned trade secrets

79. Defendants improperly utilized the aforementioned trade secrets in the breach of an
agreement, confidence or duty.

80. As a direct and proximate result of Defendants misappropriated Plaintiff s trade
secrets Plaintiff have suffered damages

V. AS AND FOR A FIFTH CAUSE OF ACTION FOR CONVERSION

81. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if
fully set forth herein.

82. Plaintiff had superior legal right to possession to the approximately $250,000 in
tools and equipment that were misappropriated by Defendants

83. Plaintiff have superior right to the content of their website, which has been
misappropriated by Defendants

84. Plaintiff have superior legal right to the photographs contained on their website,

which has been misappropriated by Defendants

Page 12 of 17

85. Plaintiff had superior legal rights to their contractual rights under the 2016 MOU,
which were misappropriated by Defendants

VI. AS ANI) FDR A SIX'I"H CAUSE DF ACTION FOR BREACH OF FIDUCIARY
DUTY

86. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if
hilly set forth herein.

87. Defendants and each of them, had relationships with Plaintiff of trust and
confidence and/or otherwise giving rise to fiduciary duties

88. Defendants and each of them, owed Plaintiff duties of good faith, loyalty and
candor.

89. Defendants and each of them, breached their fiduciary duties to Plaintiffby, among
other things: misappropriating Plaintiff business opportunities property, and trade secrets; failing
to disclose conflicting business relationships and!or the establishment of a competing company;
and making materially false statements to the detriment of Plaintif'l", including but not limited to
Defendants’ intentional, deceptive, and Wholly false misrepresentation that had acquired Belco’s
business and Belco no longer operated as a separate entity.

90. As a direct and proximate result of Defendants’ breach of fiduciary duty, Plaintiff

have suffered damages

VII. AS AND FOR A SEVENTH CAUSE OF ACTION FOR DEFAMATION
91. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if
fully set forth herein.
92. Defendants have made material factual statements that are false.

93. Defendants’ false statements include, but are not limited to:

Page 13 of17

i. That Defendants had acquired Belco’s business;
ii. That Belco no longer operated as an independent entity;

iii. That Defendants had exclusive rights to Belco’s proprietary
processes and

iv. That Defendants were the sole entity in North America
providing spray in place pipe restoration.

94. Upon information and belief, Defendants made the aforementioned
misrepresentations during the third quarter of2016 and throughout 2017, including but not limited
to in discussions with USCI; at a presentation before the Wisconsin Rural Water Association in
August 2017; and in connection With discussions related to contracts with the City of Fort Lupton,
Colorado, and the City of Wyandotte, Michigan.

95. Defendants made the aforementioned statements with knowledge of their falsity or
in reckless disregard for the truth thereof.

96. Defendants made the aforementioned statements without privilege or authorizationl

97. As a direct and proximate result of Defendants` false statements Plaintiff have
suffered damages

981 Plaintiff damages include, but are not limited to, lost profits related to the USCI
joint venture, including profits that would have otherwise been derived from contracts with the
C‘ity of Fort Lupton, Colorado, and the City of Wyandotte, l\/lichigan, and others whose identity
are presently known to Defendants

VIII. AS AND FOR AN EIGHTl-l CAUSE OF ACTION FOR TORTUOUS
INTERFERENCE WlTI-l CONTRACT
99. Plaintiff repeat, reallege, and reiterate each and every allegation hereinabove as if

fully set forth herein

Page 14 of17

100. The 2016 MOLJ constituted a valid contract between Plaintiff Belco and a third
party.

101. Defendants were aware of the 2016 MOU and its contents

102. Defendants intentionally and improperly procured the breach of the 2016 MOU.

103. As a direct and proximate result of Defendants’ procuring the breach of the 2016
MOU, Plaintiff have suffered damages

lX. AS AND FOR A NINTH CAUSE OF ACTION FOR TORTUDUS
INTERFERENCE WITH BUSINESS RELATIONS

104. Plaintiff repeats, reallege, and reiterate each and every allegation hereinabove as if
fully set forth herein.

105 . Plaintiff had an ongoing business relationship with USCI that anticipated a further
extension of contractual relations as indicated in the 2016 MDU.

106. Defendants intentionally and through deceptive practices and wrongful acts,
including but not limited to claiming to have acquired Belco’s business and claiming that Belco
no longer operated as an independent business prevented USCI from extending further contractual
relations With Plaintiff as contemplated in the 2016 MOU.

107. P*laintiff had an ongoing business relationship with Warren Environmental, lnc.
through which Plaintiff anticipated a further extension of contractual relations

108. Defendants intentionally and through deceptive and wrongful acts prevented
Warren Environmental, lnc. from extending further contractual relations with Plaintiff

109. As a direct and proximate result of Defendants’ tortuous interference with
Plaintiff`s business relations Plaintiff have suffered damages

X. AS AND FOR A TENTH CAUSE OF ACTION FOR TORTUOUS
[NTERFERENCE WITH I’ROSPECTIVE ECONOMIC ADVANTAGE

Page 15 of17

110. Plaintiff repeats, reallege, and reiterate each and every allegation hereinabove as if
fully set forth herein.

1 1 1. Defendants’ have engaged culpable conduct that constitutes a crime or independent
tort or which is otherwise sufficient to give rise to a cause of action for tortuous interference with
prospective economic advantage

112. 1r"'laintiff had prospective business relationships with USCI, and with each of the
municipalities that would have engaged Plaintiff, throttin USCI, for spray in place pipe restoration.

113. Plaintiff Were, in whole or in part, prevented from engaging in further economic
relations with USCI due to Defendants’ wrongful conduct.

114. Plaintiff were prevented from directly bidding on municipal pipe restoration work
through reliance upon 2016 MOU.

115. As a direct and proximate result of Defendants tortuous interference with

prospective economic advantage, Defendants have suffered damages

fREl\/lAlNDER OP Tl-IIS PAGE lblTENTlC)NALl_.Y LEFT BLANK]

Pageltiofl7

CONCLUSION

Wl-IEREFORE, Plaintiff demand Judgment against Defendants and each of them, jointly
and severally1 in an amount that will fully and fairly compensate them for the damages they have
suffered; treble damages costs and attorneys’ fees on Plaintiff’s First and Second Causes of
Action; statutory damages on Plaintiff’s First and Second Causes of Action; disgorgement of
Defendants’ unlawfully obtained profits; punitive damages and injunctive relief which may
include corrective advertising or other measures and a prohibition against or restriction of
Defendants continuing to engage in the business of spray in place pipe restoration; together with
costs disbursements and such other and further relief in Plaintiff favor as is deemed just,

equitable, and proper.

Dated: October 22, 2017 Respectiiilly submitted,

QUATELA CHIMER.I PLLC

By:
se A.Quat , .

Scott .l. Kreppein, Esq.

888 Veterans Memorial Hwy, Ste 530
l-lauppauge, New Yorl<‘. 11788

Phone: (631) 482-9700

Fax: (631) 482-9707
.lAQ@QClaw.com

Page 17 of 17

